DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 
Status of the Application
The Amendment filed July 7, 2021 has been entered. Claims 1, 10, 15, 18, and 21 were amended. Claims 1-21 remain pending in the application and are provided to be examined upon their merits. 
Response to Amendment
Applicant’s amendments to the Claims have overcome some of the rejections under 35 U.S.C. § 112(a) previously set forth in the Final Correspondence mailed April 28, 2021. As reiterated and detailed below, some of the rejections are being maintained and/or applied to the newly amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 1 recites the limitation "a supervisor process configured to aid the worker process" in paragraph 5. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "a supervisor process configured to aid the worker process". 
• Claim 1 recites the limitation "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports" in paragraph 6. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports". 
• Claim 1 recites the limitation "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel" in paragraph 7. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel". 
Claims 2-9 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 10 recites the limitation "a supervisor process configured to aid the worker process" in paragraph 7. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "a supervisor process configured to aid the worker process". 
• Claim 10 recites the limitation "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports" in paragraph 8. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports". 
• Claim 10 recites the limitation "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel" in paragraph 9. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel". 

• Claim 18 recites the limitation "a supervisor process configured to aid the worker process" in paragraph 5. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "a supervisor process configured to aid the worker process". 
• Claim 18 recites the limitation "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports" in paragraph 6. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports". 
• Claim 18 recites the limitation "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel" in paragraph 7. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel". 
Claims 19-20 are also rejected on the same grounds due to their dependency on the above-rejected Claim 18.
• Claim 21 recites the limitation "a supervisor process configured to aid the worker process" in paragraph 4. The claim lacks written description support because the claim defines the invention in MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "a supervisor process configured to aid the worker process". 
• Claim 21 recites the limitation "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports;" in paragraph 5. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports". 
• Claim 21 recites the limitation "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel" in paragraph 6. The claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel". 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are directed to the abstract idea of: Claim 1: receive a plurality of trade reports comprising a trade report including a first clearing instruction from a first trader and a second clearing instruction from a second trader, wherein the first and second clearing instructions are matched and represent a trade between the first trader and the second trader; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store account information of the first and second trader, wherein the account information includes cryptographic public keys associated with the first and second trader; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generate a plurality of blockchain data blocks comprising a blockchain data block including the trade report by: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); spawning a worker process configured to process the trade report, and a supervisor process configured to aid the worker process; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); transmit the plurality of blockchain data blocks to one or more distributed, append-only ledgers storing blockchain data blocks. (commercial or legal interactions, concepts performed in the human mind); Claim 2. ensure a validity of the first and second clearing instructions. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3. ensures the validity of the first clearing instruction by verifying a first cryptographic signature included in the first clearing instruction using a public key associated with the first trader. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4. ensures the validity of the second clearing instruction by verifying a second cryptographic signature included in the second clearing instruction using a public key associated with the second trader. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5. generates the blockchain data block only after ensuring the validity of the first and second clearing instructions. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 6. wherein the trade report included in the blockchain data block is received from an exchange that matches a first signed authorization for the first clearing instruction and a second signed authorization for the second clearing instruction. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7. execute to update a transaction log and balance sheet. (commercial or legal interactions, concepts performed in the human mind); Claim 8. wherein the transaction log is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, and wherein updating the transaction log includes transmitting the blockchain data block to the transaction log. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 9. wherein the balance sheet is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, and wherein updating the balance sheet includes transmitting the blockchain data block to the balance sheet. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 10: communicate with each storing a copy of a distributed, append-only ledger; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); store account information of a first trader and a second trader, wherein the account information includes cryptographic public keys associated with the first and second trader, storing instructions that cause: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive plurality of trade reports comprising a trade report including a first clearing instruction from the first trader and a second clearing instruction from the second trader, (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) match the first and second clearing instructions by verifying a cryptographic signature of the first and second clearing instructions; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generate a plurality of data blocks comprising a data block including the trade report by: (commercial or legal interactions, concepts performed in the human mind); spawning a worker process configured to process the trade report, and a supervisor process configured to aid the worker process; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); transmit the data block storing one or more distributed, append-only ledgers. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 11. ensures a validity of the first clearing instruction by verifying that a first cryptographic signature included in the first clearing instruction was generated by the first trader by using a public key associated with the first trader. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12. ensures a validity of the second clearing instruction by verifying that a second cryptographic signature included in the second clearing instruction was generated by the second trader by using a public key associated with the second trader. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13. execute to update a transaction log and balance sheet. (commercial or legal interactions, concepts performed in the human mind); Claim 14. wherein the transaction log is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, the transaction log recording incoming transactions, and wherein updating the transaction log includes transmitting the data block to the transaction log. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 15. wherein the balance sheet is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, the balance sheet recording a total amount of an asset that an account holds, and wherein updating the balance sheet includes transmitting the data block to the balance sheet. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 16. execute to distribute the plurality of trade reports for processing. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 17. ensure that each trade report is processed only once. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18. A method for automatically clearing securities trades using immutable transaction logs, the method comprising: (commercial or legal interactions); storing account information of a first trader and a second trader, wherein the account information includes cryptographic public keys associated with the first and second trader: receiving a plurality of trade reports comprising a trade report including a first clearing instruction from the first trader and a second clearing instruction from the second trader, wherein the first and second clearing instructions are validated by verifying a cryptographic signature of the first and second clearing instructions; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a plurality of blockchain data blocks comprising a blockchain data block including the trade report by: (commercial or legal interactions, concepts performed in the human mind); spawning a worker process configured to process the trade report, and a supervisor process configured to aid the worker process; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); transmitting the plurality of blockchain data blocks for storage storing one or more distributed, append-only ledgers. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 19: updating a distributed, append-only transaction log, wherein the transaction log is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, and wherein updating the transaction log includes transmitting the blockchain data block to the transaction log. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 20: updating a distributed, append-only balance sheet, wherein the balance sheet is a distributed, append-only ledger from the one or more distributed, append-only ledgers stored, and wherein updating the balance sheet includes transmitting the blockchain data block to the balance sheet. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 21: obtaining a cryptographic public key associated with a first trader, a cryptographic public key associated with a second trader, a plurality of trade reports comprising a trade report including a first instruction from the first trader and a second instruction from the second trader, wherein the first and second instructions are validated by verifying a cryptographic signature of the first and second instructions; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) generating a plurality of data blocks comprising a data block including the trade report by: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); spawning a worker process configured to process the trade report, and a supervisor process configured to aid the worker process; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) spawning a number of worker processes based on a rate of receiving the plurality of trade reports, wherein a rate of trade reports that the number of worker processes can complete matches or exceeds the rate of receiving the plurality of trade reports; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) distributing, by the supervisor process, the plurality of trade reports to the number of worker processes in parallel; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); appending the plurality of data blocks to an append-only ledger. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 10, 18, and 21 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 10 and is described by the steps of independent claim 18 and is described by the steps of independent claim 21. 
Claim 1: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "[a] system", "a settlement network", "a network interface", "a storage module", "a processor", "a network node", and "a distributed computing system". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] system", "a settlement network", "a network interface", "a storage module", "a processor", "a network node", and "a distributed computing system" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("[t]he system for automatically clearing … a settlement network, comprising", "a network interface configured to … and the second trader", "a storage module configured to … first and second trader", "a processor configured to generate … the trade report by", "spawning a worker process configured … aid adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "[t]he system for automatically clearing … a settlement network, comprising", "a network interface configured to … and the second trader", "a storage module configured to … first and second trader", "a processor configured to generate … the trade report by", "spawning a worker process configured … aid the worker process", "spawning a number of worker … plurality of trade reports", "distributing, by the supervisor process, … processes in parallel; and", "the network interface further configured … storing blockchain data blocks" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a network interface configured to … and the second trader", "a storage module configured to … first and second trader", "a processor configured to generate … the trade report by", "the network interface further configured … storing blockchain data blocks" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "[t]he system for automatically clearing … a settlement network, comprising", "a network interface configured to … and the second trader", "the network interface further configured … storing blockchain data blocks" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 10: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 10 further to the abstract idea includes additional elements of "a computer system", "a communication module", "nodes in a distributed computing network", "a storage module", "a processor", "a network node", and "a distributed computing system". However, independent claim 10 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computer system", "a communication module", "nodes in a distributed computing network", "a storage module", "a processor", "a network node", and "a distributed computing system" of independent claim 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("[a] computer system", "the computer system including a … distributed, append-only ledger; and", "the computer system including a … cause a processor to", "receive plurality of trade reports … from the second trader", "match the first and second … and second clearing instructions", "generate a plurality of data … the trade report by", "spawning a worker process configured … aid the worker process", "spawning a number of worker … plurality of trade reports", "distributing, by the supervisor process, … processes in parallel; and" and "transmit the plurality of data … more distributed, append-only ledgers") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "[a] computer system", "the computer system including a … distributed, append-only ledger; and", "the computer system including a … cause a processor to", "receive plurality of trade reports … from the second trader", "match the first and second … and second clearing instructions", "generate a plurality of data … the trade report by", "spawning a worker process configured … aid the worker process", "spawning a number of worker … plurality of trade reports", "distributing, by the supervisor process, … processes in parallel; and", "transmit the plurality of data … more distributed, append-only ledgers" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "the computer system including a … distributed, append-only ledger; and", "transmit the plurality of data … more distributed, append-only ledgers" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "the computer system including a … distributed, append-only ledger; and", "the computer system including a … cause a processor to", "receive plurality of trade reports … from the second trader", "match the first and second … and second clearing instructions", "generate a plurality of data … the trade report by", "transmit the plurality of data … more distributed, append-only ledgers", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, see previous legal citations herein Re: Claim 1, performing repetitive calculations, see previous legal citations herein Re: Claim 1, electronic recordkeeping, see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, see previous legal citations herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 10 is ineligible. 
Claim 18: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 18 further to the abstract idea includes additional elements of "a settlement network", "a network node", and "a distributed computing system". However, independent claim 18 does not include additional elements that are sufficient to integrate the exception into a practical application because "a settlement network", "a network node", and "a distributed computing system" of independent claim 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("[a] method for automatically clearing … network, the method comprising", "storing account information of a … first and second trader", "receiving a plurality of trade … and second clearing instructions", "generating a plurality of blockchain … the trade report by", "spawning a worker process configured … aid the worker process", "spawning a number of worker … plurality of trade reports", "distributing, by the supervisor process, … processes in parallel; and" and "transmitting the plurality of blockchain … more distributed, append-only ledgers") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "transmitting the plurality of blockchain … more distributed, append-only ledgers" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "storing account information of a … first and second trader", "receiving a plurality of trade … and second clearing instructions", "generating a plurality of blockchain … the trade report by", "transmitting the plurality of blockchain … more distributed, append-only ledgers" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "[a] method for automatically clearing … network, the method comprising", "storing the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "storing account information of a … first and second trader", "receiving a plurality of trade … and second clearing instructions", "generating a plurality of blockchain … the trade report by", "transmitting the plurality of blockchain … more distributed, append-only ledgers", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. Independent claim 18 further does not specify any particular machine element(s) for the "[a] method for automatically clearing … network, the method comprising", "storing account information of a … first and second trader", "receiving a plurality of trade … and second clearing instructions", "generating a plurality of blockchain … the trade report by", "spawning a worker process configured … aid the worker process", "spawning a number of worker … plurality of trade reports", "distributing, by the supervisor process, … processes in parallel; and" and "transmitting the plurality of blockchain … more distributed, append-only ledgers" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 18 is ineligible. 
Claim 21: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 21 does not include additional elements that are sufficient to integrate the exception into a practical application because the recited adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method step(s) comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "obtaining a cryptographic public key … first and second instructions", "generating a plurality of data … the trade report by", "appending the plurality of data … to an append-only ledger", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. Independent claim 21 does not specify any particular machine element(s) for the "[a] method comprising", "obtaining a cryptographic public key … first and second instructions", 
Independent Claims: Nothing in independent claims 1, 10, 18, and 21 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-9, 11-17, and 19-20 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 6: Dependent claim 6 does not include additional elements that are sufficient to integrate the exception into a practical application because, "an [exchange] node" of dependent claim 6 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the trade report included … the second clearing instruction") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply receiving or transmitting data over a network, see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claims 7 and 13: Dependent claims 7 and 13 do not include additional elements that are sufficient to integrate the exception into a practical application because, "one or more worker modules" of dependent claims 7 and 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the processor is further … log and balance sheet") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein the processor is further … log and balance sheet" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, electronic recordkeeping, see previous legal citations herein Re: Claim 1. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 7 and 13 are ineligible. 
Claim 16: Dependent claim 16 does not include additional elements that are sufficient to integrate the exception into a practical application because, "one or more supervisor modules" of dependent claim 16 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the processor is further … worker modules for processing") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein the processor is further … worker modules for processing" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 7 and 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "ensure a validity of the … and second clearing instructions". However, the additional method steps of dependent claims 2 are directed the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds an additional method step of "verifying a first cryptographic signature … with the first trader". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claims 7 and 13 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 7 and 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 7 and 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds an additional method step of "verifying a second cryptographic signature … with the second trader". However, the additional method step of dependent claims 4 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 7 and 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 7 and 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "generates the blockchain data block … and second clearing instructions". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, see previous legal citations herein Re: Claim 1, and electronic recordkeeping, see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "wherein the transaction log is … to the transaction log". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, see previous legal citations herein Re: Claim 1, and electronic recordkeeping, see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds an additional method step of "wherein the balance sheet is … to the balance sheet". However, the additional method step of dependent claims 9 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 8 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 8 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 11: Dependent claim 11 adds an additional method step of "wherein the processor ensures a … with the first trader". However, the additional method step of dependent claims 11 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claims 7 and 13 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 7 and 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 7 and 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 adds an additional method step of "wherein the processor ensures a … with the second trader". However, the additional method step of dependent claims 12 is the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 7 and 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 7 and 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "wherein the transaction log is … to the transaction log". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution receiving or transmitting data over a network, see previous legal citations herein Re: Claim 1, and electronic recordkeeping, see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 adds an additional method step of "wherein the balance sheet is … to the balancing sheet". However, the additional method step of dependent claims 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 14 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 14 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 17: Dependent claim 17 adds an additional method step of "wherein the one or more … is processed only once". However, the additional method step of dependent claims 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 19: Dependent claim 19 adds an additional method step of "updating a distributed, append-only transaction … to the transaction log". However, the additional method step of dependent claims 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 8 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 8 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. Dependent claim 19 further does not specify any particular machine element(s) for the "updating a distributed, append-only transaction … to the transaction log" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 19 is ineligible. 
Claim 20: Dependent claim 20 adds an additional method step of "updating a distributed, append-only balance … to the balance sheet". However, the additional method step of dependent claims 20 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 8 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 8 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. Dependent claim 20 further does not specify any particular machine element(s) for the "updating a distributed, append-only balance … to the balance sheet" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 20 is ineligible. 
    
        
            
                                
            
        
    


Response to Arguments
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted July 7, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 28, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 28, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 112 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'Claims 1, 10, and 18 have been amended. The support for the amendments can be found throughout the specification, for example, in paragraph 62, which states "[f]or example, if it takes a worker one second to process a report completely, and 1000 
'Regarding claim language "a supervisor process configured to aid the worker process," support for the claim language can be found throughout the specification, for example in paragraph 63 which describes the role of supervisors. Specifically, paragraph 63 of the specification states: 
"Supervisors have several roles in supervising the workers. Supervisors ensure that reports are allocated correctly to worker processes so that each job is only processed once, and the work is spread out to all available workers in parallel. Supervisors coordinate how messages are passed between workers... Supervisors check for failures and try to replay failed jobs. 
'Regarding claim language "creating the number of worker processes," the claim language has been amended to say "spawning the number of worker processes" (emphasis added). The support for the claim language can be found throughout the specification, for example, in paragraph 62 which states "[e]nough workers are spawned to handle the real-time load... at least 1000 workers are spawned to process jobs, or a backlog will occur." 
'Regarding claim language "distributing, by the supervisor process the plurality of trade reports to the number of worker processes in parallel," the support can be found throughout the specification, for example, in paragraph 63 which says "[s]upervisors ensure that reports are allocated correctly to worker processes so that each job is only processed once, and the work is spread out to all available workers in parallel." 
"[T]he Applicant believes the claims are supported by the specification. " 
(REMARKS [as abridged], pp. 9-11). 
Respectively nonetheless, the above-quoted arguments submitted July 7, 2021 at REMARKS pp. 9-11 regarding rejections under 35 U.S.C. § 112 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted July 7, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 28, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 28, 2021 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'[] In In DDR Holdings, the court found that the claims are directed to a patent eligible subject matter because "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." DDR Holdings, 773 F.3d at 1257. The the claims are not directed to an abstract idea because: first, the claims are directed to a technology that, like Bitcoin, is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks;" second, the claims "reflect[s] an improvement in the functioning of a computer" over Bitcoin because the present technology can handle higher transaction volumes than Bitcoin. 
'[] In the present case, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks because the claimed solution overcomes a problem presented by Bitcoin, namely processing a low volume of transaction. Bitcoin, like the current solution, is not an abstract idea, and is necessarily rooted in computer technology because Bitcoin relies on peer to peer network of computers. Further, bitcoin relies on numerous participants to establish consensus about the validity of a block chain. (see https://en.wikipedia.org/wiki/Bitcoin). Bitcoin, like the current solution, did not exist 
'Second, the present case "reflects an improvement in the functioning of a computer" over Bitcoin because the present technology can handle higher transaction volumes than Bitcoin. Specifically, "[a]t the time of filing, the Blockchain ledger of Bitcoin famously only processes seven transactions per second. Seven a second is not sufficient to handle the peak load of securities transactions." (see the application as published paragraph 114). [] 
'as recited in the claims, the current technology can handle higher transaction volumes such as thousand transactions per second. (See application as published paragraph 62). The current technology can handle higher transaction volumes than Bitcoin because of use of supervisor and worker processes, as recited in the claims, increases the performance and avoids latency. Specifically, "[i]n computer programming, a thread pool is a software design pattern for achieving concurrency of execution in a computer program. Often also called a replicated workers or worker-crew model, a thread pool maintains multiple threads waiting for tasks to be allocated for concurrent execution by the supervising program. By maintaining a pool of threads, the model increases performance and avoids latency in execution due to frequent creation and destruction of threads for short-lived tasks." (Emphasis added. See https://en.wikipedia.org/wiki/Threadpool). Thus, the present case "reflects an improvement in the functioning of a computer" over Bitcoin because the present technology can handle higher transaction volumes than Bitcoin. 
'Overall, the the claims are not directed to an abstract idea because: first, the claims are directed to a technology that, like Bitcoin, is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks;" second, the claims "reflect[s] an improvement in the functioning of a computer" over Bitcoin because the present technology can handle higher transaction volumes than Bitcoin. ' 
(REMARKS, pp. 11-13). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, neither the claims nor the specification disclose or describe any "thread pool". Moreover, the claims do not recite or require "Bitcoin". Furthermore, regarding the Applicant's statement that "the present case "reflects an improvement in the functioning of a computer" over Bitcoin because the present technology can handle higher transaction volumes than Bitcoin", the Office respectfully disagrees and further asserts that the Applicant's conclusory comparison of the claimed subject matter to "Bitcoin" is missplaced because, by Applicant's own admissions, the claimed subject matter cannot perform a Bitcoin transaction, and therefore cannot be properly compared to Bitcoin or be characterized as any improvement to the Bitcoin system. (The Applicant's statements for example that "bitcoin relies on numerous participants to establish consensus about the validity of a block chain" [quoted above] and "[u]nlike other Block Chains, such as the Bitcoin Blockchain, the ledger software 1902 does not include Proof of Work" [Specification par. [00111]] are among the Applicant's statements that highlight that the Applicant's claimed subject matter is fundamentally incompatible with the Bitcoin system.) Bitcoin is not "a computer" and the claimed subject matter does not improve Bitcoin. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Concerning the DDR Holdings v. Hotels.com court decision cited by the Applicant, the Office finds that the legal holdings of DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In the process of considering the specific facts and the precise holdings of DDR Holdings v. Hotels.com in the Applicant's pending matter, the Office notes that in DDR Holdings, claims were found to be eligible in Step 2A for methods and system regarding expanding commercial opportunities for internet websites by matching website "look and feel". However, the specific facts present in the Applicant's pending matter are considerably contradistinctive from the relevant facts in DDR Holdings v. Hotels.com with respect to DDR's holdings. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host's webpage to the third party's webpage when the hyperlink was activated. 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Thus, the claims in DDR Holdings were eligible. Contrastingly, the Applicant's alleged invention involves settlement of securities trades using append-only ledgers, and the claims in the Applicant's pending matter do not recite additional elements that amount to significantly more than the abstract idea because the claims do not have additional elements that are more than what were well-understood, routine, and conventional in the field as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the substantive relevant facts in the Applicant's pending matter are materially dissimilar to the facts in DDR Holdings v. Hotels.com. Therefore, the Office determines that the legal holdings of DDR Holdings v. Hotels.com can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20060106708 A1 by Abushaban; Bassel M. et al. discloses System and method for processing matched trades.
USPGPub No. US 20150262137 A1 by Armstrong; Brian D. discloses OFF-BLOCK CHAIN TRANSACTIONS IN COMBINATION WITH ON-BLOCK CHAIN TRANSACTIONS.

USPGPub No. US 20140297504 A1 by BERGENUDD; Johan et al. discloses METHOD AND SYSTEM FOR PROCESSING ELECTRONIC DATA TRANSACTION MESSAGES.
USPAT No. US 6237096 B1 to Bisbee; Stephen F. et al. discloses System and method for electronic transmission storage and retrieval of authenticated documents.
USPAT No. US 5748738 A to Bisbee; Stephen F. et al. discloses System and method for electronic transmission, storage and retrieval of authenticated documents.
USPGPub No. US 20120078772 A1 by Booth; Andrew M. discloses APPARATUSES, METHODS AND SYSTEMS FOR A DYNAMIC TRANSACTION MANAGEMENT AND CLEARING ENGINE.
USPAT No. US 7444300 B1 to Broms; Todd J et al. discloses Method and system for improved fund investment and trading processes.
USPGPub No. US 20140188675 A1 by Brown; Matthew J. et al. discloses Expense Calculation and Business Reporting Apparatuses, Methods, and Systems.
USPGPub No. US 20070294183 A1 by Camenisch; Jan L. et al. discloses METHOD FOR AUTOMATICALLY VALIDATING A TRANSACTION, ELECTRONIC PAYMENT SYSTEM AND COMPUTER PROGRAM.
USPGPub No. US 20020133383 A1 by Chao, David et al. discloses Method and system for managing distributor information.
USPGPub No. US 20120066688 A1 by Chiang; Men-Chow et al. discloses PROCESSOR THREAD LOAD BALANCING MANAGER.
USPGPub No. US 20020032642 A1 by Chichilnisky, Graciela discloses Internet based secure virtual exchange and distributed relational database for cross border trading of securities.
USPGPub No. US 20140315536 A1 by Chow; Brennen et al. discloses SYSTEM FOR REGULATING WIRELESS DEVICE OPERATIONS IN WIRELESS NETWORKS.
USPAT No. US 5671358 A to Debe; A. Joseph et al. discloses System for voting stock component interests.
USPAT No. US 5758097 A to Debe; A. Joseph et al. discloses System for voting stock component interests.

USPGPub No. US 20070250426 A1 by Demirjian; Teddy A. discloses Transaction and account management system.
USPGPub No. US 20100005022 A1 by DePetris; Gregory Wayne et al. discloses Hierarchical trading accounts for clearing and non-clearing members.
USPAT No. US 5677955 A to Doggett; John et al. discloses Electronic funds transfer instruments.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20060059066 A1 by Glinberg; Dmitriy et al. discloses System and method for asymmetric offsets in a risk management system.
USPGPub No. US 20030158798 A1 by Green, Philip M. discloses Rules-based accounting system for securities transactions.
USPGPub No. US 20120185373 A1 by Grody; Allan D. discloses REGISTRY OF U3 IDENTIFIERS.
USPGPub No. US 20110071958 A1 by Grody; Allan D. et al. discloses Central counterparty for data management.
USPAT No. US 6029146 A to Hawkins; John G. et al. discloses Method and apparatus for trading securities electronically.
USPAT No. US 6247000 B1 to Hawkins; John G. et al. discloses Method and system for confirmation and settlement for financial transactions matching.
USPGPub No. US 20070282734 A1 by Huntley; Russell Guy et al. discloses Method and system for the integration of fixed income financial instruments.
USPGPub No. US 20160292786 A1 by Khizhnyak; Pavel et al. discloses Online Broker Evaluation Strategy.
USPGPub No. US 20020174066 A1 by Kleckner, James E. et al. discloses Method and apparatus for automating the process of settling financial transactions.
USPGPub No. US 20020156726 A1 by Kleckner, James E. et al. discloses Using digital signatures to streamline the process of amending financial transactions.

USPAT No. US 5839119 A to Krsul; Ivan V. et al. discloses Method of electronic payments that prevents double-spending.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPGPub No. US 20050010613 A1 by Lejdstrom, Bengt et al. discloses Automated method and a system for clearing and settling trades in a CSD-system.
USPGPub No. US 20070250437 A1 by Lejdstrom; Bengt et al. discloses Securities settlement system.
USPGPub No. US 20140229351 A1 by Lutnick; Howard W. et al. discloses METHOD AND APPARATUS FOR LISTING AND TRADING A FUTURES CONTRACT WITH VARIABLE DELIVERY AND/OR EXPIRY DATES.
USPGPub No. US 20150278820 A1 by Meadows; Mark Stephen discloses SYSTEMS AND METHODS FOR EXECUTING CRYPTOGRAPHICALLY SECURE TRANSACTIONS USING VOICE AND NATURAL LANGUAGE PROCESSING.
USPGPub No. US 20150244690 A1 by Mossbarger; Timothy discloses GENERALIZED ENTITY NETWORK TRANSLATION (GENT).
USPGPub No. US 20030130958 A1 by Narayanan, Shankar et al. discloses Electronic transactions and payments system.
USPGPub No. US 20060224494 A1 by Pinkava; Pavel discloses Trading and settling enhancements to the standard electronic futures exchange market model that allow bespoke notional sizes and better global service of end users and make available a new class of negotiable security including equivalents to products normally issued by special purpose vehicles.
USPAT No. US 5774553 A to Rosen; Sholom S. discloses Foreign exchange transaction system.
USPGPub No. US 20170228705 A1 by SANDOR; Richard L. et al. discloses SECURE ELECTRONIC STORAGE DEVICES FOR PHYSICAL DELIVERY OF DIGITAL CURRENCIES WHEN TRADING.
USPGPub No. US 20160042468 A1 by Shaaban; Ahmed Farouk et al. discloses Modified cash ledger basis for an accounting system and process.

USPGPub No. US 20130226827 A1 by Stevens; Richard John discloses Enhanced Clearing House Collateral Management System with Capabilities to Transfer Excess Collateral to Other Users.
USPGPub No. US 20150127515 A1 by Studnitzer; Ari et al. discloses Transactionally Deterministic High Speed Financial Exchange Having Improved, Efficiency, Communication, Customization, Performance, Access, Trading Opportunities, Credit Controls, and Fault Tolerance.
USPGPub No. US 20090177591 A1 by Thorpe; Christopher et al. discloses ZERO-KNOWLEDGE PROOFS IN LARGE TRADES.
USPGPub No. US 20140258071 A1 by Tilly; Edward T. et al. discloses METHOD AND SYSTEM FOR CREATING AND TRADING SELLER-PAID MARGIN DERIVATIVE INVESTMENT INSTRUMENTS.
USPGPub No. US 20020128929 A1 by Urabe, Akio discloses Electronic commerce system and electronic commerce method.
USPGPub No. US 20150269675 A1 by Walker; Paul discloses TRADE-TIME CREDIT CHECK SYSTEM AND METHODS.
USPGPub No. US 20150332395 A1 by Walker; Paul et al. discloses Cryptographic Currency For Securities Settlement.
USPAT No. US 10068228 B1 to Winklevoss; Cameron Howard et al. discloses Systems and methods for storing digital math-based assets using a secure portal.
USPAT No. US 10269009 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for a digital math-based asset exchange.
USPAT No. US 9892460 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for operating exchange traded products holding digital math-based assets.
USPGPub No. US 20150206106 A1 by YAGO; YARON EDAN discloses METHOD FOR CREATING, ISSUING AND REDEEMING PAYMENT ASSURED CONTRACTS BASED ON MATHEMEMATICALLY AND OBJECTIVELY VERIFIABLE CRITERIA.
USPGPub No. US 20150287026 A1 by Yang; Danny et al. discloses DATA ANALYTIC AND SECURITY MECHANISM FOR IMPLEMENTING A HOT WALLET SERVICE.      
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        11/19/2021